t c summary opinion united_states tax_court sandra j wolf petitioner v commissioner of internal revenue respondent docket no 2010-05s filed date sandra j wolf pro_se jennifer s mcginty for respondent cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for respondent also determined an accuracy-related_penalty under sec_6662 of dollar_figure after hearing petitioner’s testimony at trial respondent’s counsel conceded the accuracy-related_penalty therefore the only remaining issue for decision is whether petitioner received taxable separate_maintenance income under sec_71 background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in east rochester new york at the time that she filed her petition petitioner married wayne t wolf wolf on date in wolf filed for divorce from petitioner petitioner allowed wolf to proceed with a default divorce by oral stipulation dated date a decree of divorce divorce decree was entered by the supreme court of the state of new york county of monroe on date the stipulation into which petitioner and wolf had entered was incorporated in but not merged with the divorce decree under the terms of the divorce decree and the incorporated stipulation by which petitioner and wolf are bound wolf is to pay as maintenance to petitioner dollar_figure per month until such time as wolf is eligible to retire from his employment approximately years from this date the divorce decree is silent as to whether the payments are to terminate upon petitioner’s death in petitioner received payments from wolf totaling dollar_figure wolf deducted the payments as alimony on hi sec_2002 income_tax return petitioner did not include the dollar_figure as alimony income on her return discussion the parties dispute whether the payments received by petitioner from wolf are taxable to her under sec_71 resolution of this dispute depends on whether the payments as a matter of law terminate on the death of petitioner sec_71 provides that gross_income generally includes amounts received as alimony or separate_maintenance payments sec_71 defines alimony_or_separate_maintenance_payment as any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse if the payor is liable for any qualifying payment after the recipient’s death none of the related payments required will be taxed as alimony sec_1_71-1t q a-13 temporary income_tax regs fed reg date whether a postdeath obligation exists may be determined by the terms of the divorce_or_separation_instrument or if the instrument is silent on the matter by state law 309_us_78 see 407_f3d_186 3d cir affg tcmemo_2003_163 megibow v commissioner tcmemo_1998_455 the parties dispute whether the payments at issue meet the requirement of sec_71 the parties are in agreement that the divorce decree does not provide any conditions for the termination of these payments respondent maintains that the payments received by petitioner are gross_income under sec_71 because the payments were for separate_maintenance petitioner contends that the payments are not taxable because the divorce decree did not specifically state that the payments should terminate at the death of petitioner or her former spouse in however congress amended sec_71 specifically to remove the requirement that a divorce_or_separation_instrument affirmatively state that liability terminates upon the death of the payee spouse effective for instruments executed after date see tax_reform_act_of_1986 publaw_99_514 sec b 100_stat_2085 leventhal v commissioner tcmemo_2000_92 therefore payments are included in the recipient’s gross_income if termination at death would occur under state law see leventhal v commissioner supra in new york actions for divorce are governed by part b of section of the domestic relations law n y dom rel law sec 236b mckinney supp new york domestic relations law section 236b a provides the term maintenance shall mean payments provided for in a valid agreement between the parties or awarded by the court in accordance with the provisions of subdivision six of this part to be paid at fixed intervals for a definite or indefinite period of time but an award of maintenance shall terminate upon the death of either party or upon the recipient’s valid or invalid marriage or upon modification pursuant to section 236b9 b the statute differentiates between maintenance payments made pursuant to an agreement and those made under court decree see leventhal v commissioner supra citing scheinkman practice commentaries in mckinney's consol laws of n y book domestic relations law c236b pincite with respect to court-awarded maintenance the payments automatically terminate upon any of the events listed in the statute terminating events see id with respect to maintenance payments made pursuant to an agreement the obligation generally terminates upon the death of either spouse but the parties may modify or extend the duration of payments by agreement see in re riconda n y 2d n e 2d the court decree provided for separate_maintenance payments and pursuant to state law the payments would terminate upon the death of either party and there was no language in the incorporated agreement to provide otherwise see n y dom rel law sec 236b a we conclude that the dollar_figure that petitioner received from wolf in is separate_maintenance and is gross_income to petitioner under sec_71 to reflect the foregoing decision will be entered for respondent
